Citation Nr: 9903998	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-44 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an increased rating for left knee 
subpatellar chondromalacia with history of torn medical 
meniscus and partial tear of anterior cruciate ligament, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for herniated nucleus 
pulposus at L5-S1 level, post-operative, with decreased 
sensation of bottom of feet, disc bulge at L3-4 and L4-5, 
currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC).  In September 1995 the M&ROC granted 
service connection for herniated nucleus pulposus of L5-S1 
level, post-operative with some decreased sensation of bottom 
of feet and disc bulge at L3-4 and L4-5.  The M&ROC also 
granted service connection for subpatellar chondromalacia 
with a history of a torn medial meniscus and partial tear of 
the anterior cruciate ligament of the left knee.  Both 
disabilities were determined by the M&ROC to be 10 percent 
disabling.  The veteran has perfected an appeal of the 
disability evaluations initially assigned by the M&ROC.  By 
decision dated in February 1998, an increased rating to 20 
percent was granted for the herniated nucleus pulposus of L5-
S1.  

The appellant is generally presumed to be seeking the maximum 
benefit available by law, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  
The veteran has not expressed satisfaction with the ratings 
assigned.

The issue of entitlement to an increased rating for left knee 
subpatellar chondromalacia with history of torn medial 
meniscus and partial tear of anterior cruciate ligament is 
addressed in the remand portion of this decision. 


FINDING OF FACT

Herniated nucleus pulposus of L5-S1 level, post-operative, 
with decreased sensation of bottom of feet, disc bulge at L3-
4 and L4-5, is productive of not more than moderate 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
herniated nucleus pulposus at L5-S1 level, post-operative, 
with decreased sensation of bottom of feet, disc bulge at L3-
4 and L4-5, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the claims file shows that the veteran had a long 
history of back pain with onset in 1985.  He complained of 
and was treated intermittently in-service for low back pain 
since that time.  A computed tomography (CT) examination of 
the lumbosacral spine was conducted in March 1989.  This 
revealed a bulging disc at L3-4 with minimal displacement to 
the right and herniated nucleus pulposus of L5-S1.  In July 
1993, a diskectomy and laminectomy of L5-S1 were performed.  

Left sciatic nerve root numbness was noted at the time of the 
exit examination which was conducted in October 1994.  On the 
Report of Medical History portion of the examination, it was 
noted that the veteran had had back surgery to remove a 
herniated disc.  At the time of the examination, the back was 
still symptomatic.  

A VA general medical examination was conducted in March 1995.  
The veteran complained, in pertinent part, of low back pain 
extending up into the thoracic spine and some numbness and 
tingling in both feet overlying the pads of the feet.  The 
cause of the numbness and tingling was unknown.  The symptoms 
appeared after back surgery.  

Range of motion studies of the lumbar spine revealed that the 
veteran could flex to 90 degrees, extend to 20 degrees, 
laterally flex to 20 degrees bilaterally, and rotate to 30 
degrees bilaterally.  The sciatic notch was not tender.  
Straight leg raising was negative to 90 degrees and the 
Lasegue test was negative.  Reflexes were reported to be 2+ 
and equal in the knee jerks and 0-1+ and equal in the ankle 
jerks.  The pertinent diagnosis was herniated nucleus 
pulposus of the L5-S1 level, with persistent paravertebral 
muscle spasm, with no limitation of motion of the lumbar 
spine.  Slight loss of lumbar curve with scar was noted and 
also some slight decrease in sensation on the bottoms of the 
feet after surgery due to an unknown cause.  

In September 1995 the M&ROC granted service connection for 
herniated nucleus pulposus of L5-S1 level, post-operative 
with some decreased sensation of bottom of feet and disc 
bulge at L3-4 and L4-5.  The disability was determined by the 
M&ROC to be 10 percent disabling.  The veteran subsequently 
perfected an appeal of the disability evaluation assigned.  

VA outpatient treatment records have been associated with the 
claims file.  In November 1996, the veteran complained of 
constant tingling in both feet.  

Electromyogram (EMG) and nerve conduction studies were 
conducted in December 1996.  The impression from the 
examination was that the motor and sensory nerve conduction 
studies for the lower extremities were normal.  EMG of the 
left leg was normal but a reproducible H reflex could not be 
elicited in either lower extremity.  EMG of the right lower 
extremity revealed evidence of chronic 
denervation/reinnervation in the medial gastrocnemius which 
was most likely "due to chronic S1 radiculopathy."  

A VA spine examination was conducted in December 1996.  The 
veteran complained of intermittent pain and decreased range 
of motion in his back.  He complained of experiencing pain 
that radiated down his legs, mostly on the right.  He 
reported that his feet felt cold and clammy, they 
occasionally tingled and the outside edges were numb.  

X-rays of the lumbosacral spine revealed mild degenerative 
disk disease from L1 through L5 and moderate degenerative 
disk disease at L5-S1.  Physical examination of the back 
revealed that the veteran could walk forward and backward on 
his heels and toes but when he did so on his toes, his legs 
gave out easily.  In the erect position, the veteran could 
flex forward to greater than 90 degrees, extend to 15 
degrees, bend to 25 degrees bilaterally and rotate to 90 
degrees bilaterally.  

Hoover's sign was negative but Lasegue's sign was positive 
with the right leg upon external rotation.  This produced 
pain in the lower back which radiated into the legs.  The 
veteran could raise the left leg to 90 degrees, raise the 
right leg to 75 degrees and passively to 80 degrees, but with 
a considerable amount of discomfort.  Deep tendon reflexes 
were intact and equal bilaterally.  Decreased sensation was 
noted on the outer edge of both feet.  S1 nerve innervation 
was noted.  The impression was chronic back pain secondary to 
L5-S1 diskectomy and disc space narrowing of L3-4 and L4-5.  

The transcript of a local M&ROC hearing conducted in August 
1997 has been associated with the claims file.  The veteran 
testified that after back surgery he experienced numbness and 
tingling down his legs.  He stated that his shoes wore 
unevenly due to favoring his knee.  He tried to limit weight 
lifting to under 50 pounds.  He complained of intermittent 
muscle spasms in his back which depended on his activities.  
The veteran forced himself to stay as active as possible, 
ignoring his pain.  The veteran occasionally wore a "belly 
band" for his back.  He could not put his shoes on without 
sitting down.  He also changed the plumbing in his house to 
avoid having to bend over when he washed his face.  He was 
limited in his ability to drive a car due to back pain.  

The veteran's main complaint regarding his back was the 
tingling in his legs he experienced after back surgery.  The 
veteran was employed putting up metal studs.  

A neurological examination of the veteran's back disability 
was conducted in September 1997.  He complained of low back 
pain and bilateral lower extremity numbness which he 
attributed to an in-service injury when he slipped and fell 
on some ice.  After the accident, the veteran developed low 
back pain and also bilateral sciatica.  A lumbar laminectomy 
was conducted in 1992.  "The surgery was effective in 
alleviating [the veteran's] leg pain, but he continued to 
experience a constant pins and needles tingling sensation in 
the affected areas of both lower extremities."  

The veteran also complained of decreased sensation over the 
lateral aspect of the soles of his feet.  He denied bowel, 
bladder or sexual dysfunction.  Aching in the low back region 
which extended from the lumbosacral area into the posterior 
superior iliac regions bilaterally was increased by sitting 
for more than five or ten minutes.  Running also seemed to 
aggravate the low back pain.  The veteran could tolerate 
standing as long as he was able to shift positions.  Lying on 
his stomach and twisting would aggravate the low back pain.  
He denied experiencing any sciatica.  

Physical examination revealed a modest amount of tenderness 
to percussion over the lumbosacral region.  A healed surgical 
scar was present over the lower dorsal lumbosacral region.  
No lumbar paraspinous muscle spasm was present.  No sciatic 
notch tenderness was noted.  Straight leg raising was 
negative to 90 degrees bilaterally.  The veteran had a "full 
[range of motion] of the lumbar spine with the exception that 
extension is restricted to 10 degrees from vertical."  Deep 
tendon reflexes were 2+ and normal in the upper and lower 
extremities with the exception that both ankle jerks were 
absent.  No pathological reflexes were noted.  

The impression from the examination was herniated nucleus 
pulposus at L5-S1 level by history which appeared to be 
related to an injury the veteran sustained as a consequence 
of a fall on ice which occurred in 1986.  

The veteran was also status post lumbar laminectomy at L5-S1 
level.  He appeared to have excellent relief from complaints 
of bilateral dorsal lower extremity pain which appeared to 
have been secondary to the L5-S1 disc herniation.  It was 
also noted that the veteran had chronic S1 radiculopathy 
manifested by complaints of tingling paresthesia in the 
dorsal lower extremities and lateral aspect of the feet.  The 
symptoms were noted to be consistent with the S1 dermatomal 
pattern.  

The examiner opined that the veteran was experiencing some 
functional limitations due to his chronic low back symptoms 
which limited the veteran's ability to sit for long periods 
or to lie on his stomach.  The veteran experienced unexpected 
pain in his lower back which might be precipitated by a 
variety of activities.  The examiner also opined that "It 
does not appear that [the veteran] is experiencing any 
significant lower extremity pain which is likely related to 
his low back problems (including the L5-S1 intervertebral 
disc herniation)."  It was noted that the sciatic symptoms 
associated with the disc herniation appear to have been 
successfully treated by a laminectomy in 1992.  It also 
appeared to the examiner that the veteran had bilateral 
chronic S1 radiculopathy manifested by non-painful 
paresthesia of both lower extremities, bilateral absent ankle 
jerks, and hypalgesia of the dorsal and solar aspects of both 
feet.  

An orthopedic examination was also conducted in September 
1997.  The veteran complained of experiencing low back pain 
with bilateral radiculopathy into the posterior/lateral 
thighs, calves and the lateral aspect of the foot.  It was 
noted that the veteran appeared to be in no acute distress 
"although there are moderate pain behaviors with lots of 
moaning and groaning which seem somewhat out of proportion to 
the physical findings."  

Physical examination of the lumbar spine revealed a healed, 
midline L5-S1 surgical scar.  Lumbar tenderness and lumbar 
scoliosis were not present.  Range of motion was determined 
to be 80 degrees of flexion, 10 degrees of extension, and 20 
degrees of tilt bilaterally.  The veteran complained of pain 
in the right paravertebral L5 area associated with all back 
motions.  Straight leg raising was negative bilaterally.  

Ankle jerks could not be elicited at either the right or left 
ankles.  The veteran had "subjective" complaints of 
numbness over the S1 distribution of the lower leg and foot.  
X-rays of the lumbar spine demonstrated marked narrowing at 
T11-12, T12-L1 with bone on bone and moderate anterior 
osteophytes.  Moderate narrowing was present at L1-2 and 
slightly more at L3-4.  Marked, complete narrowing was noted 
at L5-S1.  The impression from the examination was status 
post herniated nucleus pulposus at L5-S1 with residual, 
subjective complaints of numbness in S1 distribution 
bilaterally.  

The examiner noted that there was no objective evidence 
demonstrating sciatica, left or right.  "The findings were 
all subjective."  There was no evidence of limitation of 
motion.  The examiner opined that there was no functional 
limitation secondary to pain in the low back or leg based on 
the objective examination.  It was noted that the veteran did 
have rather significant facet arthritis which was 
degenerative in nature "and not related to trauma at L4-5 or 
L5-S1 which would be expected to cause back pain."  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The United States Court of Veterans Appeals (Court) has held 
that functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995);  38 C.F.R. §§ 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to as least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.


The veteran's back disability is currently evaluated as 20 
percent disabling under Diagnostic Code 5293.  

Diagnostic Code 5293 provides for the evaluation of 
intervertebral disc syndrome.  A 20 percent evaluation is 
warranted when the intervertebral disc syndrome is moderate 
with recurring attacks.  A 40 percent evaluation is assigned 
when there are severe symptoms with recurring attacks and 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. Part 4, Code 
5293.

The VA Office of the General Counsel has held that 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, involves loss of range of 
motion and that, therefore, 38 C.F.R. §§ 4.40 and 4.45 must 
be considered when a disability is evaluated under this 
diagnostic code. VAOPGCPREC 36-97 (O.G.C. Prec. 36-97); 
Johnson v. Brown, 9 Vet. App. 7 (1996).  It was also 
determined that, when a veteran has received less than the 
maximum evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, based on symptomatology which includes limitation of 
motion, consideration must be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
rating corresponds to the maximum rating under another 
diagnostic code pertaining to limitation of motion.  Id.

Other potentially applicable Diagnostic Codes include 5292, 
5295, 7803, 7804 and 7805.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion is moderate, a 20 percent rating is 
provided.  When the limitation of motion is severe, a rating 
of 40 percent is warranted.  A rating of 40 percent is the 
maximum rating provided under this Code.

Diagnostic Code 5295 provides criteria for rating lumbosacral 
strain.  A 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of those manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  It is noted that 40 percent is 
the maximum rating provided under this Code.

A 10 percent evaluation is warranted for superficial scars 
which are poorly nourished with repeated ulceration.  38 
C.F.R. Part 4, Diagnostic Code 7803 (1998).  

A 10 percent evaluation is also warranted for superficial 
scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Diagnostic Code 7804 
(1998).  

Other scars will be rated on limitation of function of the 
part affected.  38 C.F.R. Part 4, Diagnostic Code 7805 
(1998).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
general, an allegation of increased disability is sufficient 
to establish a well-grounded claim seeking an increased 
rating.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The Board finds an increased rating is not warranted upon 
application of the rating criteria of Diagnostic Code 5293.  
It was noted on the report of the September neurological 
examination that the veteran was not experiencing any 
significant pain which was related to his low back 
disability.  It was also noted on that examination report 
that the sciatic symptoms associated with disc herniation had 
been successfully treated by a laminectomy in 1992.  No 
muscle spasms were noted.  The veteran had almost a full 
range of motion of the lumbar spine.  The report of the 
September 1997 orthopedic examination included the notation 
that there was no subjective evidence demonstrating the 
presence of sciatica and also that there was no evidence of 
any limitation of motion.  This examiner attributed the 
veteran's back pain to facet arthritis.  Service connection 
has not been granted for facet arthritis.  

The Board notes that at the time of both the September 1997 
orthopedic and neurological examinations that ankle jerks 
were absent.  Additionally, non-painful paresthesia of both 
lower extremities and hypalgesia of the dorsal and solar 
aspects of the feet were noted by the neurologist.  The 
examiner who conducted the orthopedic examination 
characterized this symptomatology as being "subjective." 
The Board notes that the veteran's main complaints regarding 
his back was the numbness in his lower extremities.  

The Board finds that the evidence of record more nearly 
approximates a 20 percent evaluation under Diagnostic Code 
5293 for reflecting moderate intervertebral disc syndrome.  
In the absence of evidence of severe intervertebral disc 
syndrome, the Board finds no basis for a grant of entitlement 
to an increased evaluation under this diagnostic code.

While the appellant has expressed complaints of increased 
disablement as the result of his low back disability, the 
Board notes that severe disablement has not been shown by the 
evidence of record, on the contrary, it has been the opinion 
of VA examiners that the appellant's low back disability is 
productive either no or little functional impairment; 
certainly such level of impairment is contemplated in the 
current 20 percent evaluation.  In this regard, the Board 
notes that severe limitation of motion of the lumbar spine 
has not been shown on VA examination.  

While lumbosacral strain has not been diagnosed and not 
considered a clinical feature of the service-connected low 
back disability, a level of impairment compatible with or 
analogous to severe lumbosacral strain has not been shown by 
the evidence of record, thereby precluding a grant of 
entitlement to an increased evaluation under diagnostic code 
5292, 5293, or 5295.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

In this case, the Board finds no provision upon which to 
assign a higher rating.  Furthermore, the Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, 
weakened movement, excess fatigability, incoordination, or 
pain on movement of the veteran's joints.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).


The United State Court of Veterans Appeals (Court) has held 
that diagnostic codes predicated on limitation of motion do 
not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, or 4.59.  Johnson v. Brown, 9 Vet. 
App. 7 (1997) and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Therefore, consideration of an increased evaluation 
based on functional loss due to pain on flare-ups with 
limitation of the lumbar spine is proper.  The VA General 
Counsel in a precedent opinion has held that diagnostic code 
5293 for intervertebral syndrome, involves loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40, 4.45 is 
applicable.  VAOPGCPREC (O.G.C. Prec. 36-97).

A review of the evidentiary record shows clinical evidence of 
some pain of the back on examination and, as the Board noted 
above, VA examiners have found no meaningful clinical 
objective evidence of functional impairment secondary to 
pain.  Moreover, there has been no atrophy, incoordination or 
weakened movement.  As the Board noted earlier, VA examiners 
have found no evidence of functional loss due to pain 
attributable to the service-connected disability of the low 
back.  

The Board notes that service connection has not been granted 
for arthritis, and a VA examiner has dissociated degenerative 
changes of the spine reported on x-ray from the back injury 
sustained in service.  No basis exists upon which to 
predicate assignment of a higher evaluation under any of the 
pertinent diagnostic codes with application of 38 C.F.R. §§ 
4.40, 4.45, 4.59.

The Board finds that a separate evaluation is not warranted 
under Diagnostic Codes 7803, 7804 or 7805.  The veteran has a 
scar over the lower dorsal lumbosacral region which was the 
result of a laminectomy.  However, there is no evidence of 
record indicating that the scar is anything other than well 
healed and non-tender.  Additionally, the veteran has not 
reported any symptomatology related to his surgical scar.  
Accordingly, a separate rating is not warranted based on 
evaluation of the veteran's surgical scar.  


ORDER

Entitlement to an increased rating for herniated nucleus 
pulposus at L5-S1 level, post-operative, with decreased 
sensation of bottom of feet, disc bulge at L3-4 and L4-5 is 
denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an increased rating 
for left knee subpatellar chondromalacia with history of torn 
medical meniscus and partial tear of anterior cruciate 
ligament, which is currently evaluated as 10 percent 
disabling.  

Review of the claims file demonstrates that the veteran has 
an inferred claim of entitlement to service connection for 
degenerative changes of the left knee.  A December 1996 VA 
examination report shows an impression of "left knee early 
degenerative changes, probably arthritic in nature secondary 
to [the veteran's] injury and meniscectomy" was included.  
In contrast to this is the report of the orthopedic 
examination conducted in September 1997 wherein the examiner 
could find "no evidence of degenerative changes in the 
femoral-tibial compartment or the patello-femoral 
compartment" upon review of X-rays of the veteran's left 
knee.  The left knee was noted to be completely within normal 
limits.  


The Court has emphasized that all disabilities, including 
those arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25.  

The Board finds a VA examination of the veteran's left knee 
is required in order to resolve the conflict in the 
evidentiary record referable to the presence or absence of 
arthritic changes in the left knee.  The issue of entitlement 
to service connection for degenerative changes in the left 
knee is inextricably intertwined with the prepared and 
certified issue of entitlement to an increased evaluation for 
the disability of the left knee.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) (1998), 
the Board is deferring adjudication of the issue of 
entitlement to an increased evaluation for left knee 
subpatellar chondromalacia with history of torn medical 
meniscus and partial tear of anterior cruciate ligament 
pending a remand of the case to the M&ROC for further 
development as follows:

1.  The M&ROC should request the veteran 
to identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his left knee disability 
since discharge from active duty.  After 
obtaining any necessary authorization or 
medical releases, the M&ROC should obtain 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the M&ROC should 
secure all outstanding VA records.  



2.  The M&ROC should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon in order to ascertain 
the nature and extent of severity of the 
left knee subpatellar chondromalacia with 
history of torn medical meniscus and 
partial tear of anterior cruciate 
ligament, and determine whether arthritis 
is present and its etiology.  Any further 
indicated special studies, including X-
rays if consented to by the veteran, 
should be conducted.  The claims file, 
copies of the criteria under 38 C.F.R. §§ 
4.40, 4.45, 4.59 and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination and the examination 
report must be annotated in this regard.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion.  The 
examiner is requested to provide an 
opinion as to whether degenerative 
changes in the left knee are present and 
if so their etiology.  The examiner 
should also comment on the functional 
limitations, if any, caused by the 
appellant's service connected left knee 
disability in light of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  It is 
requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service connected disability 
involve only the joint structure, or does 
it also involve the muscles and nerves?

(b) Does the service connected disorder 
cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation? 
If the severity of these manifestations 
can not be quantified, the examiner must 
so indicate.

(c) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence of 
any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service connected disability.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service connection 
disability, and if such overlap exists, 
the degree to which the nonservice 
connected problem creates functional 
impairment that may be dissociated from 
the impairment caused by the service 
connected disability. If the functional 
impairment created by the nonservice 
connected problem can not be dissociated, 
the examiner should so indicate.  Any 
opinions expressed must be accompanied by 
a complete rationale.

4.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
report and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
M&ROC should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
adjudicate the inferred claim of 
entitlement to service connection for 
degenerative changes in the left knee.  
Thereafter, the M&ROC should readjudicate 
the issue of entitlement to an increased 
evaluation for left knee subpatellar 
chondromalacia with history of torn 
medical meniscus and partial tear of 
anterior cruciate ligament.  
Consideration should be accorded to the 
criteria under 38 C.F.R. § 4.40, 4.45 and 
4.59, and whether they provide a basis 
for any change in the award of 
compensation benefits.  If the M&ROC 
denies the inferred claim of entitlement 
to service connection for degenerative 
changes in the left knee, it must provide 
the veteran with an opportunity to submit 
a notice of disagreement and thereafter 
to perfect an appeal of this issue.  

If the benefits requested on appeal for which a timely notice 
of disagreement has been submitted are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

